CPI Corp. news for immediate releaseFOR RELEASE February 3, 2012 FOR FURTHER INFORMATION, CONTACT: NAME Jane Nelson FROM CPI Corp. ADDRESS 1706 Washington Avenue CITY St. Louis STATE, ZIP Missouri 63103 TELEPHONE (314) 231-1575 CPI CORP. STOCK TO TRADE ON OTCQX STARTING FEBRUARY 9, 2012 ST. LOUIS, February 3, 2012 – CPI Corp. (NYSE: CPY) today announced that its common stock will begin trading on the OTCQX marketplace, effective February 9, 2012.OTCQX® is the highest tier of the OTC market, available exclusively for companies that meet high financial standards and undergo a qualitative review.The Company will announce its new trading symbol on February 8, 2012. The Company plans to continue to file periodic and other reports with the Securities and Exchange Commission under applicable federal securities laws and continue its commitment to transparency and the highest standards of governance.The transition of the Company’s stock to the OTCQX will have no effect on the ownership of the Company’s stock.CPI Corp.’s shareholders remain owners of the common stock and are expected to be able to trade the stock on the OTCQX marketplace as of February 9, 2012. The transition to the OTCQX marketplace comes after the New York Stock Exchange (NYSE) announced that trading of the common stock of CPI Corp. will be suspended prior to the market opening on February 9, 2012 because the Company fell below an average market capitalization of $15 million over a consecutive 30-trading-day period, a minimum threshold for continued NYSE listing. About CPI Corp. For more than 60 years, CPI Corp. (NYSE: CPY) has been dedicated to helping customers conveniently create cherished photography portrait keepsakes that capture a lifetime of memories.Headquartered in St. Louis, Missouri, CPI Corp. provides portrait photography services at approximately 3,000 locations in the United States, Canada, Mexico and Puerto Rico and offers on location wedding photography and videography services through an extensive network of contract photographers and videographers.CPI’s digital format allows its studios and on location business to offer unique posing options, creative photography selections, a wide variety of sizes and an unparalleled assortment of enhancements to customize each portrait – all for an affordable price. Forward-Looking Statements The statements contained in this press release that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, and involve risks and uncertainties.The Company identifies forward-looking statements by using words such as “preliminary,” “plan,” “expect,” “looking ahead,” “anticipate,” “estimate,” “believe,” “should,” “intend” and other similar expressions.Management wishes to caution the reader that these forward-looking statements are only predictions or expectations; actual events or results may differ materially as a result of risks facing the Company.Such risks include, but are not limited to: the Company's dependence on Walmart, Sears and Toys “R” Us, the approval of the Company's business practices and operations by Walmart, Sears and Toys “R” Us, the termination, breach, limitation or increase of the Company's expenses by Walmart under the lease and license agreements and Sears and Toys “R” Us under the license agreements, the Company's ability to comply with its debt covenants under its revolving credit facility, the Company's ability to generate sufficient cash flow or raise additional capital to cover its operating expenses, the inability of the Company to pay dividends, the transfer of the trading of the Company’s common stock from the New York Stock Exchange to the OTCQX Marketplace, the integration of the Bella Pictures® operations into the Company and the continued development and operation of the Bella Pictures® business, customer demand for the Company's products and services, the development and operation of the Kiddie Kandids business, the effective of litigation facing the Company, the economic recession and resulting decrease in consumer spending, manufacturing interruptions, dependence on certain suppliers, competition, dependence on key personnel, fluctuations in operating results, a significant increase in piracy of the
